WRIGHT, Presiding Judge.
The only issue presented in this appeal by the husband from a judgment of divorce is that the trial court abused its discretion in granting alimony to the wife without a request for it in the complaint.
We have examined the record and find that the complaint of the wife contained a general request for relief. There was also substantial testimony as to the income and expenses of both husband and wife. After hearing such testimony ore tenus, the trial judge determined that the husband could pay the nominal sum of $25 per week as alimony. Such determination was within the discretionary power of the trial judge. Colombaro v. Colombaro, 54 Ala.App. 157, 306 So.2d 23 (1975). We presume such finding to be correct. Clift v. Clift, 346 So.2d 429 (Ala.Civ.App.1977).
Upon authority of Tidwell v. Tidwell, 379 So.2d 614 (Ala.Civ.App.1980); Bouler v. Bouler, 366 So.2d 290 (Ala.Civ.App.1979); Awad v. Awad, 54 Ala.App. 154, 306 So.2d 21 (1975), and Rules 15(b) and 54(c), A.R. Civ.P., the judgment below is affirmed.
The request of appellee for an attorney’s fee on appeal is granted in the sum of $500.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.